REDMANN, Judge
(concurring).
The ancient presumption originating in the chimney-sweep’s jewel case1 that (over simply stated) withheld essential evidence would harm the withholder’s case (and therefore the withholder must lose) has no value in our case, where the with-holder (if such) loses anyway.
(I add that, in my judgment, if plaintiff’s photographs and other evidence dictated a judgment for him despite defendant’s evidence ours would still be insufficient circumstances for applying the presumption.)
I therefore concur.

. Armory v. Delamirie, 1 Strange 505 (1722).